DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 7417624 B2) in view of Hull (US 2006/0022951 A1) and further in view of Pearson (US 2005/0134573 A1).
 	As to claim 9, Duff teaches a method for lighting a keyboard including a plurality of keys (Fig. 1; col. 12, lines 45-47), a plurality of light emitting devices disposed below the plurality of keys (col. 11, lines 1-3, 14-20) , a micro controller unit (Fig. 11D; col. 14, lines 27-35), and multiple sets of switches for controlling the plurality of light emitting devices (Q1 and Q2 in Fig. 11D; col. 14, lines 27-35), each of the light emitting devices including red, green and blue light emitting diodes (Fig. 10B; col. 11, line 66-col. 12, line 7), the method comprising:
 	receiving key selections and illumination color selections for at least a subset of the plurality of keys from a user (col. 6, lines 25-27: key activations; col. 12, lines 45-58: illuminates each key in an idle state with an idle key color (selectable by the operator)); and

 	However, Hull teaches current supplied to each of the red, green and blue light emitting diodes 

of the light emitting devices ([0018]: As employed throughout the specification, and in the claims, 

the term "signal" includes, but, is not limited to a current signal, a voltage signal, and a data 

signal;[0023];[0025]: modified keyboard 103 is configured to receive signals that result in 

lighting of selected keys;[0033];[0035]: each key includes a lighting arrangement that may turn 

on or off based on a received signal. Each key may receive a signal that may vary a color, an 

intensity, and a duration associated with the backlighting of the key). 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of Duff with current supplied to each of the red, green and 

blue light emitting diodes of the light emitting devices as taught by Hull in order to enable 

backlighting of a keyboard to enhance a game playing experience.
 	Duff in view of Hull teaches the method as discussed above, but does not explicitly disclose 
wherein each key and illumination color selection includes receiving a selection of a specific key 
displayed on a screen and receiving a designation of a color for the selected specific key.
 	However, Pearson teaches wherein each key and illumination color selection includes receiving a selection of a specific key displayed on a screen and receiving a designation of a color for the selected specific key ([0033-0034]: the function keys are displayed 46 on the screen, as is a color selections chart 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention 

to modify the device of Duff in view of Hull such that each key and illumination color selection includes receiving a selection of a specific key displayed on a screen and receiving a designation of a color for the selected specific key as taught by Pearson et al. in order to program the keys via visual feedback from 
the monitor or screen.

 	As to claim 12, Duff in view of Hull and Pearson teaches the method of claim 9, wherein a 

reflecting plate is positioned inside of each key to improve efficiency of light emitted to the top surface 

of the key (Duff, col. 11, lines 1-12 explains that when the LED assembly 158 emits light, the mirrored 

surface of the key well 70 reflects the emitted light and directs the light to the underside of the key well 

80 (FIG. 8). Because the key well 80 is translucent, the distributed light illuminates the entire key. The 

LED assembly 158 within each key 8 thus illuminates the key from below to achieve a glowing effect. 

This feature permits the operator to use the keyboard in low light conditions and still be able to readily 

discern the location of each key and its function (i.e. improves efficiency)).


	As to claim 15, Duff  in view of Hull teaches the method as discussed above, but does not explicitly disclose further comprising receiving a request from a user to initiate a driving program for key selection and illumination color selection for the plurality of keys, the driving program configured to allow a different illumination color selection for each of the plurality of keys with at least three different ones of the plurality keys having three different illumination colors.
 	However, Pearson teaches further comprising receiving a request from a user to initiate a driving program for key selection and illumination color selection for the plurality of keys ([0033-0034]: software for encoding the keys for color is opened, the function keys are displayed on the screen, as is a 
  	It would have been obvious to one of ordinary skill in the art at the time of the invention 
to modify the device of Duff in view of Hull by receiving a request from a user to initiate a driving program for key selection and illumination color selection for the plurality of keys, the driving program configured to allow a different illumination color selection for each of the plurality of keys with at least three different ones of the plurality keys having three different illumination colors as taught by Pearson et al. in order to program the keys via visual feedback from the monitor or screen.
 	
 	As to claim 16, Duff in view of Hull teaches the method as discussed above, but does not 
explicitly disclose displaying, by the driving program, keys of the keyboard and a color palette on a 
monitor including the screen to receive the key selections and the illumination color selections for the 
plurality of keys.
 	However, Pearson et al. teaches displaying, by the driving program, keys of the keyboard and a 
color palette on a monitor including the screen to receive the key selections and the illumination color 
selections for the plurality of keys  ([0033-0034]: the function keys are displayed 46 on the screen, as is a 
color selections chart 48, the desired key is selected from the display 46 via a mouse and the color for 
that key is selected from the color selection chart by the mouse).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention 

to modify the device of Duff in view of Hull by displaying keys of the keyboard and a color palette on a 
monitor including the screen to receive the key selections and the illumination color selections for the 
plurality of keys as taught by Pearson et al. in order to program the keys via visual feedback from 
.

 	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 7417624 

B2) in view of Hull (US 2006/0022951 A1) in view of Pearson (US 2005/0134573 A1) and further in view 

of Muurinen (US 5408060).

 	As to claim 10, Duff in view of Hull and Pearson teaches the method of claim 9, but does not explicitly disclose wherein the top surface of each key is opaque other than a symbol region on the top surface that is formed to transmit light.
 	However, Muurinen teaches wherein the top surface of each key is opaque other than a 

symbol region on the top surface that is formed to transmit light (col. 4, lines 1-11).

 	It would have been obvious to one of ordinary skill in the art at the time of the invention 

to modify the device of Duff in view of Hull and Pearson such that the top surface of each key is 

opaque other than a symbol region on the top surface that is formed to transmit light as taught by 

Muurinen so that the symbol corresponding to the function of the key can be distinguishable.

	As to claim 11, Duff in view of Hull and Pearson teaches the method of claim 9, but does not explicitly disclose wherein the top surface of each key is formed to transmit light other than a symbol region on the top surface that is opaque.
 	However, Muurinen teaches wherein the top surface of each key is formed to transmit light 

other than a symbol region on the top surface that is opaque (col. 3, lines 12-16).

 	It would have been obvious to one of ordinary skill in the art at the time of the invention 

to modify the device of  Duff in view of Hull and Pearson  by incorporating the feature of the top surface 

of each key is formed to transmit light other than a symbol region on the top surface that is opaque

as taught by Muurinen so that the symbol corresponding to the function of the key can be 

.  



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 7417624 B2) in view of Hull (US 2006/0022951 A1) in view of Pearson (US 2005/0134573 A1) and further in view of Bantner (US 7333031).
 	
 	As to claim 13, Duff in view of Hull and Pearson teaches the method of claim 9, but does not explicitly disclose wherein the micro controller unit controls an amount of the current supplied to the light emitting devices to display various spectra of a same illumination color.
 	However, Bantner teaches wherein the micro controller unit controls an amount of the current 

supplied to the light emitting devices to display various spectra of a same illumination color (col. 2, lines 

19-26; col. 3, lines 1-2; col. 3, lines 65-67). 

 	It would have been obvious to one of ordinary skill in the art at the time of the invention 

to modify the device of Duff in view of Hull and Pearson such that the micro controller unit controls 

an amount of current supplied to the light emitting devices to display various spectra of a same 

illumination color as taught by Bantner in order to control the illumination of keys of the keyboard.



 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 7417624 B2) in 

view of Hull (US 2006/0022951 A1) in view of Pearson (US 2005/0134573 A1) and further in view of in 

view of Mogi (JP 2000215748A, English machine translation mailed 09/17/2020 is used in this rejection).

 	As to claim 14,  Duff in view of Hull and Pearson et al. teaches the method of claim 9, wherein 

each of the plurality of keys comprises a light transmitting material (Duff, col. 11, lines 14-20), but does 

not explicitly disclose a coating solution opaquely coats at least the top surface of said key with a symbol 

region removed from the coating solution by laser processing.

 	However, Mogi teaches a coating solution opaquely coats at least the top surface of said key 

with a symbol region removed from the coating solution by laser processing (Abstract;[0016]).

 	It would have been obvious to one of ordinary skill in the art at the time of the invention 

to modify the device of Duff  in view of Hull  and Pearson with a coating solution which opaquely coats 

at least the top surface of said key with a symbol region removed from the coating solution by 

laser processing as taught by Mogi in order to eliminate any deformation of characters.


  Terminal Disclaimer
The terminal disclaimer filed on 12/17/2020  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 17, prior art of record does not disclose applicant’s claimed invention: “A keyboard lighting system comprising: a plurality of keys; a plurality of light emitting devices disposed below the plurality of keys, each of the light emitting devices including red, green and blue light emitting diodes;
a micro controller unit; and multiple sets of switches for controlling the plurality of light emitting devices, each set of switches corresponding to a different one of the plurality of keys, and each set including three switches for controlling said red, green and blue light emitting diodes of said corresponding one of the plurality of keys, wherein the micro controller unit is configured to:
receive key selections and illumination color selections for the plurality of keys from a user, the received selections including at least three different illumination colors corresponding to three different ones of the plurality of keys; and control, via the switches, current supplied to each of the red, green and blue 

 	 			 	Response to Arguments
Applicant’s arguments with respect to claim(s) 9-16 have been considered but are moot in view of the new ground(s) of rejection.
 	Examiner respectfully disagree with the applicant’s argument that Pearson fails to overcome the shortcomings of Duff in view of Hull and Bantner. Pearson teaches applicant’s claimed invention as noted in the office action above.

 				 	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY KHOO/Primary Examiner, Art Unit 2624